Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	Claims 2-5, 7-8, 16, 18, 20-30, 32-34, 37-39 are pending in the current application.  
Priority
2.	This application claims benefit of 62/452,972 01/31/2017.Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120, 121, 365(c), or 386(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/452,972, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The ‘972 application does not describe the ABM ligand of the instant claims.  The instant specification has more than 300 pages of additional disclosure from the ‘972 application. After reviewing the US ‘972 there is no description of the CLM in claim 2.  The only PTM’s are those listed on page 135 ff.  There are no compounds with W as a 6 membered ring and no species of the instant claims and no generic description that supports the claims.  The priority date afforded the instant claims is the filing date of January 31, 2018.
Request for Continued Examination
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 6, 2022 has been entered.
Restriction Election Maintained
4.	Applicant’s election of group II and the species, Exemplary compound 27, in the reply filed on January 8, 2019 was previously acknowledged. 

    PNG
    media_image1.png
    192
    638
    media_image1.png
    Greyscale

According to applicants’ representative no claims read on the elected species based upon the amendments. The examiner agrees since Q would need to be a 4 membered ring but is limited to 6 membered rings.  Previous claim 16 contained the elected species. Claim 16 has been amended in the response of May 6, 2022 with the removal of the first three compounds with 4 membered rings without showing the manner of making the amendments.  This could be held non-responsive, however in the interest of advancing prosecution the examiner has allowed the amendment to be entered.  With regard to an additional species for election there is no need for another species election and the examiner chooses the next species. The species of claim 20 has been selected and claims not reading on that species are withdrawn.  As detailed in the following rejections, the generic claim encompassing the elected species was not found patentable.  Therefore, the provisional election of species is given effect, the examination is restricted to the elected species only, and claims not reading on the elected species are held withdrawn.  Accordingly, claims 7-8, 37 which do not read on the elected species are withdrawn.
Information Disclosure Statements
5.	The information disclosure statement fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because JP 2002-523455 A is unreadable.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Response to Amendments
6.	The rejection of claims 2-4, 18, 21 under 35 U.S.C. 103 as being unpatentable over Crew US 20150291562 A1 AND Phillips WO 2017197051 A1 is withdrawn based upon the amendments making Q a 6-memebered ring. The rejection of claim 21 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn based upon the amendments.  The objection to claim 38 is withdrawn.  New grounds of rejection appear below.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 2-5, 16, 18, 20, 21, 38-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crew US 20180099940 A1 (cited on the IDS supported by US 62/528,385) AND Phillips WO 2017197051 A1. 
The applied reference Crew US 20180099940 A1 has a common assignee and some inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
A)	Determining the scope and contents of the prior art.
B)	Ascertaining the differences between the prior art and the claims at issue.
C)	Resolving the level of ordinary skill in the pertinent art.
D)	Considering objective evidence present in the application indicating obviousness or nonobviousness.

A)	Determining the scope and contents of the prior art:  
Crew teaches compounds of claim 2, as various thalidomide analogs bound to linkers connected to various “androgen binding moiety”, ABM.  Crew claim 1 is:

    PNG
    media_image2.png
    771
    686
    media_image2.png
    Greyscale

The species are disclosed that correspond to the PTM of instant claim 39:

    PNG
    media_image3.png
    783
    643
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    144
    689
    media_image4.png
    Greyscale

These generic descriptions are supported by a number of working examples. These compounds include but are not limited to Examples which is an ABM of the claims species in claim 38:

    PNG
    media_image5.png
    448
    545
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    868
    608
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    455
    527
    media_image7.png
    Greyscale

Compounds 405 and 406 have the same ABM as the compounds in claim 20 and 38.
The left hand portion corresponds to the PTM of the species which is a group PTM of ABM-b or ABM-d on page 75 of claim 18 where W1 is an aryl substituted by Cl and CN (R23, R22), Y3 is O, Q is 6 member ring substituted with RQs where Rqs are methyl, Y3/Y4/Y5 are an amide through various combinations such as C=O and NRY2.  
 	Phillips teaches the same type of compounds with a PTM-linker-CLM, which he is calling a Targeting ligand-linker-Degron, which are disclosed on page 86 ff. as formula I, II, or III.  The examples of the Degron on pages 86 ff. correspond to the CLM of page 27ff of claim 2.
As a linker option on page 153 the linkers of instant claim 2 are disclosed:

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale


Examples include but are not limited to compounds in Table XI on page 554, such as Degronimer 1:

    PNG
    media_image9.png
    322
    1231
    media_image9.png
    Greyscale

Phillips also uses the thalidomide analog as used by Crew in his examples in Degronimer 4:

    PNG
    media_image10.png
    236
    680
    media_image10.png
    Greyscale

In addition Phillips shows that a variety of these aryl imide type ubiquitin ligase targeting moieties can be used as disclosed on pages 172-174 which corresponds to the instant CLM formula.  The CLM moiety of the species in claim 20 and 38 of instant formula (r) is disclosed at page 89:

    PNG
    media_image11.png
    233
    669
    media_image11.png
    Greyscale

B)	Ascertaining the differences between the prior art and the claims at issue.
The compounds of the instant claims differ from those of Crew by the use of an alternative ubiquitin ligase targeting moiety, the linker-PTM of claim 2 and where the CLM is Formula (r) where W Q1 is C, and others disclosed in Phillips as discussed above, which is the CLM of the elected species.
C)  	Resolving the level of ordinary skill in the pertinent art:  The level of ordinary skill is high.  Someone preparing these compounds would be trained in organic chemistry and would recognize the very close structural similarity and would expect them to have similar properties.  
One of ordinary skill would be motivated to make the compounds of the invention because he would expect the compounds to have similar properties.  While Crew limited his ubiquitin ligase targeting moieties to the linker-phthalimide type, Phillips working in the same area discloses a variety of these groups that would be expected to function the same.  Since in the paradigm of the Crew disclosure all that is required of this moiety, linker-CLM, is ubiquitin targeting, it cannot be considered inventive to simply substitute one known linker-ubiquitin targeting moiety for another. The linker degrons of Phillips give exceptional degradation with both the groups, benzofused (phthalimides of Degronimer 1) as well as non-fused (Degronimer 4). Finally Phillips suggests that the additional ligands which bind the androgen receptor ligands of the instant claims and others on page 180-184 can be hitched to the wagon of his linker-degron moiety. Various specific examples are then given, including numerous androgen receptor AR ligands.  “[0135] FIG. 1QQ-1TT present examples of Androgen Receptor Targeting Ligands 
wherein R is the point at which the Linker is attached.” Claim 9 is drawn to molecules with this type of targeting.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

7.	Claims 2-5, 16, 18, 20, 21, 38-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,584,101 in view of Phillips WO 2017197051 A1.   Although the claims at issue are not identical, they are not patentably distinct from each other because the compound of patent claim 3 differs from the species of claim 39 only by the identity of the targeting group, CLM.  The patented compounds have a thalidomide type ubiquitin targeting group while those of claim 20 and 38 have the (r) groups of Phillips.  As discussed above in the 103 rejection one of ordinary skill would be motivated to make the compounds of the invention because he would expect the compounds to have similar properties.  While the patented compounds have ubiquitin ligase targeting moieties limited to the linker-phthalimide type, Phillips working in the same area discloses a variety of these groups that would be expected to function the same.  Since in the paradigm of the patent claims all that is required of this moiety, linker-CLM, is ubiquitin targeting, it cannot be considered inventive to simply substitute one known linker-ubiquitin targeting moiety for another. The linker degrons of Phillips give exceptional degradation with both the groups, benzofused (phthalimides of Degronimer 1) as well as non-fused (Degronimer 4). Finally Phillips suggests that the additional ligands which bind the androgen receptor ligands of the instant claims and others on page 180-184 can be hitched to the wagon of his linker-degron moiety. Various specific examples are then given, including numerous androgen receptor AR ligands.  “[0135] FIG. 1QQ-1TT present examples of Androgen Receptor Targeting Ligands wherein R is the point at which the Linker is attached.” Claim 9 is drawn to molecules with this type of targeting.
8.	Claims 2-5, 16, 18, 20, 21, 38-39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 35-36 of copending Application No. 17/539,679 in view of Phillips WO 2017197051 A1.  Although the claims at issue are not identical, they are not patentably distinct from each other because the elected species (claim 20) differs from the compound of copending claim 35 and 36 only by the identity of the targeting group, CLM.  The copending compounds have a thalidomide type ubiquitin targeting group while those of claim 20 and 38 have the (r) groups of Phillips.  As discussed above in the 103 rejection one of ordinary skill would be motivated to make the compounds of the invention because he would expect the compounds to have similar properties.  While the patented compounds have ubiquitin ligase targeting moieties limited to the linker-phthalimide type, Phillips working in the same area discloses a variety of these groups that would be expected to function the same.  Since in the paradigm of the patent claims all that is required of this moiety, linker-CLM, is ubiquitin targeting, it cannot be considered inventive to simply substitute one known linker-ubiquitin targeting moiety for another. The linker degrons of Phillips give exceptional degradation with both the groups, benzofused (phthalimides of Degronimer 1) as well as non-fused (Degronimer 4). Finally Phillips suggests that the additional ligands which bind the androgen receptor ligands of the instant claims and others on page 180-184 can be hitched to the wagon of his linker-degron moiety. Various specific examples are then given, including numerous androgen receptor AR ligands.  “[0135] FIG. 1QQ-1TT present examples of Androgen Receptor Targeting Ligands wherein R is the point at which the Linker is attached.” Claim 9 is drawn to molecules with this type of targeting.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
9.	Claims 2-5, 16, 18, 20, 21, 38-39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9, 13, 15-22 of copending Application No. 16/888,484 in view of Phillips WO 2017197051 A1.  Although the claims at issue are not identical, they are not patentably distinct from each other because the elected species (claim 20) and others differs from the compound of copending claim 15 only by the identity of the targeting group, CLM.  Compare 548 and 549 to 20.  Other examples can be shown and the generic ABM groups are the same.  The copending compounds have a thalidomide type ubiquitin targeting group while those of claim 20 and 38 have the (r) groups of Phillips.  As discussed above in the 103 rejection one of ordinary skill would be motivated to make the compounds of the invention because he would expect the compounds to have similar properties.  While the patented compounds have ubiquitin ligase targeting moieties limited to the linker-phthalimide type, Phillips working in the same area discloses a variety of these groups that would be expected to function the same.  Since in the paradigm of the patent claims all that is required of this moiety, linker-CLM, is ubiquitin targeting, it cannot be considered inventive to simply substitute one known linker-ubiquitin targeting moiety for another. The linker degrons of Phillips give exceptional degradation with both the groups, benzofused (phthalimides of Degronimer 1) as well as non-fused (Degronimer 4). Finally Phillips suggests that the additional ligands which bind the androgen receptor ligands of the instant claims and others on page 180-184 can be hitched to the wagon of his linker-degron moiety. Various specific examples are then given, including numerous androgen receptor AR ligands.  “[0135] FIG. 1QQ-1TT present examples of Androgen Receptor Targeting Ligands wherein R is the point at which the Linker is attached.” Claim 9 is drawn to molecules with this type of targeting.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose telephone number is (571)272-9071.  The examiner can normally be reached on Monday - Friday 9:30 - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID K O'DELL/            Primary Examiner, Art Unit 1625